The court declared that they saw no difficulty in granting the motion, though against the consent of the adverse party, in case of an informality. The practice had obtained in other cases, and *337evidently conduced to justice. The parties at length mutually agreed, that the defendant should be heard on a stated day by the same referees, to make his objections to the sum found due.
Cited in 4 Watts 65 to shew that for the purpose of correcting an informality or a clerical mistake in the award the court has sometimes recommitted it to the arbitrators without the consent of the parties.